DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the specification and claims 1-2, 5, 9, and 11-12 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 02/25/2022. The cancellation of claims 22 and 28-30 and the presentation of claims 31-34 is also acknowledged.

Response to Arguments
2.	All arguments considered were filed 05/24/2022.
Applicant’s arguments, see pgs. 8-9, with respect to objections to the drawings have been fully considered and are persuasive. Accordingly, all objections to the drawings have been withdrawn. 
Applicant’s arguments, see pg. 9, with respect to objections to the specification have been fully considered and are persuasive. Accordingly, all objections to the specification have been withdrawn. 
Applicant’s arguments, see pg. 9, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pgs. 9-11 (line 22) and 12 (lines 4-24), with respect to claim rejections under 35 U.S.C. 102 have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 102 have been withdrawn. 
Although the 102 rejection of claim 1 in relation to Lawinger et al. (US 20190117242 A1), hereinafter Lawinger, has been withdrawn, applicant's arguments regarding the sleeve in Lawinger (see pg. 11, line 23 - pg. 12, line 3) are not persuasive. As Applicant notes, the end of par. 0087 discloses a connective segment 114 that remains secured to the elongate member 102 while balloon portions 106 and 108 inflate; however, par. 0087 also states that “connective segment 114 may be formed by a portion of balloon 110 that remains separated from elongate member 102 to define channel 116, which may be any suitable size and shape.” Thus, one having ordinary skill in the art would understand that in such embodiments, the connective segment 114 would inflate with balloon portions 106 and 108. 
Applicant’s arguments, see pgs. 12-13 (line 11), with respect to claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 103 have been withdrawn. 
Although claim 9 is allowable by virtue of dependence from claim 1, applicant's arguments, see pgs. 13 (line 12) - 14 (line 2), regarding the 103 rejection of claim 9 in relation to Tachibana in view of Lawinger are not persuasive. Although the fluid ports of lumen 88 are not related to segment 104, they are related to a lumen of the transducer sleeve as taught by Tachibana in view of Lawinger and as recited in claim 9. Furthermore, as noted on pg. 9, lines 15-20 of the Non-Final Office Action mailed 02/25/2022, Lawinger teaches that separate conduits may be used to expand different expandable portions as taught by Tachibana, and that instead of the separate conduits, one conduit (lumen) equipped with separate ports could be used for the same purpose. Finally, Applicant asserts that fluid flow is not maintained between the ports of lumen 88; however, as fluid flows through lumen 88, said fluid does necessarily flow between the ports connected to lumen 88. Although the flow may be one-way, said flow is still occurring in the lumen 88 between the ports. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1 (line 3), “portions (24, 26, 124),” has been amended to read --portions,--.
In claim 1 (line 4), “ports (14, 15, 114),” has been amended to read --ports,--.
In claim 1 (line 11), “ports (115A, 115B).” has been amended to read --ports.--.
In claim 2 (line 3), “expandable portion” has been amended to read --proximal expandable portion--.
This application is in condition for allowance except for the presence of claim 3-4, 21, and 24-25, directed towards inventions non-elected without traverse.  Accordingly, claims 3-4, 21, and 24-25 have been cancelled.
	Authorization for this examiner’s amendment was given in an interview with Roy Gross on 07/26/2022. Additional examiner’s amendments have been made as follows (unless otherwise noted, the amendments below were made to rectify antecedent basis issues): 
In claim 1 (line 10), “transducer sleeve” has been amended to read --at least one inflatable transducer sleeve--.
In claim 2 (line 2), “is expandable inside a bladder” has been amended to read --is configured to be expandable inside a bladder-- to clarify the claimed subject matter does not include a part of a body.
In claim 2 (line 3), “is urged against a wall of the bladder” has been amended to read --is configured to be urged against a wall of the bladder-- to clarify the claimed subject matter does not include a part of a body.
In claim 2 (line 4), “expandable portion” has been amended to read --proximal expandable portion--.
In claim 5 (line 2), “transducer sleeve” has been amended to read --at least one inflatable transducer sleeve--.
In claim 6 (line 2), “transducer” has been amended to read --the at least one ultrasound transducer--.  
In claim 8 (line 2), “fluid port” has been amended to read --of the one or more first fluid ports--. This amendment was made to clarify that the at least one fluid port recited in claim 8 is one of the first fluid ports recited in claim 1. Support for this amendment may be found in par. 0187 and fig. 8B of the Patent Application Publication of the present application (US 20210052873 A1), with port 114 being understood as representing the claimed one or more first fluid ports. 
In claim 9 (line 2), “fluid ports” has been amended to read --of the one or more second fluid ports--. This amendment was made to clarify that the fluid ports recited in claim 9 (line 2) are referencing the one or more second fluid ports recited in claim 1. Support for this amendment may be found in par. 0187 and fig. 8B of the Patent Application Publication of the present application (US 20210052873 A1), with ports 115a and 115b being understood as representing the claimed one or more second fluid ports.
In claim 9 (line 2), “transducer sleeve” has been amended to read --at least one inflatable transducer sleeve--.
In claim 9 (line 3), “ports” has been amended to read --one or more second fluid ports--. This amendment was made to clarify that the ports recited in claim 9 (line 3) are referencing the one or more second fluid ports recited in claim 1. Support for this amendment may be found in par. 0187 and fig. 8B of the Patent Application Publication of the present application (US 20210052873 A1), with ports 115a and 115b being understood as representing the claimed one or more second fluid ports.
In claim 9 (line 3), “transducer” has been amended to read --at least one ultrasound transducer--.  
In claim 9 (line 4), “ports” has been amended to read --one or more second fluid ports--. This amendment was made to clarify that the ports recited in claim 9 (line 4) are referencing the one or more second fluid ports recited in claim 1. Support for this amendment may be found in par. 0187 and fig. 8B of the Patent Application Publication of the present application (US 20210052873 A1), with ports 115a and 115b being understood as representing the claimed one or more second fluid ports.
In claim 11 (line 2), “that opens to a lumen of the bladder” has been amended to read --that is configured to open to a lumen of the bladder-- to clarify the claimed subject matter does not include a part of a body.
In claim 13 (line 1), “transducer” has been amended to read --at least one ultrasound transducer--.
In claim 13 (line 2), “transducer” has been amended to read --at least one ultrasound transducer--.
In claim 14 (line 2), “transducer” has been amended to read --at least one ultrasound transducer--.
In claim 31 (line 2), “expandable portions” has been amended to read --one or more expandable portions” --.
In claim 31 (line 3), “inflatable transducer sleeve” has been amended to read --the at least one inflatable transducer sleeve--.
In claim 32 (line 2), “expandable portions” has been amended to read --one or more expandable portions” --.
In claim 32 (line 3), “transducer sleeve” has been amended to read --at least one inflatable transducer sleeve--.
In claim 32 (line 3), “degassed acoustic fluid” has been amended to read --the degassed acoustic fluid--.
In claim 32 (lines 3-4), “said at least two fluid ports” has been amended to read --at least two of the one or more second fluid ports--. This amendment was made to clarify that the at least two fluid ports recited in claim 32 (lines 3-4) are referencing the one or more second fluid ports recited in claim 1. Support for this amendment may be found in par. 0187 and fig. 8B of the Patent Application Publication of the present application (US 20210052873 A1), with ports 115a and 115b being understood as representing the claimed one or more second fluid ports.
In claim 32 (line 4), “transducer” has been amended to read --at least one ultrasound transducer--. 
In claim 33 (lines 2-3), “the lumen of said transducer sleeve, and” has been amended to read --a lumen of said at least one inflatable transducer sleeve, wherein the at least one or more second fluid ports comprise said fluid supply port and said fluid removal port, and--. This amendment was made to clarify that the fluid supply port and the fluid removal port recited in claim 33 (lines 1-2) are ports of the one or more second fluid ports recited in claim 1. Support for this amendment may be found in par. 0187 and fig. 8B of the Patent Application Publication of the present application (US 20210052873 A1), with ports 115a and 115b being understood as representing the claimed one or more second fluid ports.  
In claim 33 (line 3), “transducer” has been amended to read --at least one ultrasound transducer--. 
In claim 33 (line 3), “ports” has been amended to read --fluid supply port and said fluid removal port--. 
In claim 33 (lines 3-4), “degassed acoustic fluid” has been amended to read --the degassed acoustic fluid--.
In claim 33 (line 4), “ports” has been amended to read --fluid supply port and said fluid removal port--. 
In claim 33 (line 4), “transducer” has been amended to read --at least one ultrasound transducer--. 


REASONS FOR ALLOWANCE
Claim(s) 1-2, 5-6, 8-9, 11-14, 17, and 31-34 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Tachibana et al. (US 20030092667 A1), hereinafter Tachibana, discloses a catheter for ultrasonic-driven bladder therapeutic agent delivery comprising a tube having one or more expandable portions expandable via one or more first fluid ports, wherein at least one of said one or more expandable portions is a proximal expandable portion, and a distal end; and at least one transducer sleeve accommodating at least one ultrasound transducer mounted on said tube between said proximal expandable portion and said distal end. However, Tachibana fails to disclose the at least one transducer sleeve is inflatable, or wherein the at least one inflatable transducer sleeve comprises degassed acoustic fluid or is expandable via one or more second fluid ports. 
	Lawinger discloses a catheter for ultrasonic-driven bladder therapeutic agent delivery comprising a tube having one or more expandable portions expandable via one or more first fluid ports, wherein at least one of said one or more expandable portions is a proximal expandable portion, and a distal end; and at least one inflatable transducer sleeve accommodating at least one ultrasound transducer mounted on said tube between said proximal expandable portion and said distal end. However, Lawinger fails to teach said at least one inflatable transducer sleeve comprises degassed acoustic fluid or wherein said at least one inflatable transducer sleeve is expandable via one or more second fluid ports. 
	The prior art of record, either alone or in combination, fails to disclose or render obvious all limitations of claim 1. 
	By virtue of dependency from claim 1, claims 2, 5-6, 8-9, 11-14, 17, and 31-34 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783